OFFICE   OF THE ATTORNEY     GENERAL    OF TEXAS
                              AUSTIN




Ron.Manln Hall, ConaQl68loner
Boardof Insuranoa Coraml6sionsrs
AU8tin, TeraS
Dear Sir:               Attsntlonr Mr. Oirard K
                       oplnfon KO. 0.1%
                       Rc: DO06 till6
                                    l&o
                           Insuranos D6




                                           for any person to
                                        ugslltor otherwlae
                                     ng f&pplfoatlon6 for la-
                                     ewtr, or lnaany6mmtw
                                   on oi the buslnees of any
                           in66rporatsd      in this state or
                             ilxnt pre6uritlg.aoartirioato
                             he ommlsolonsr."
                      59U, of the Penal Code OS Toxaa, amkw          Zt
a pew&l offense for any lndlvldual         to 6Olioit  iB6lIxWlOO   in
behalf of any $n~uranoe oompsn         without: a OsrtifiWits     Qt au-
thorlty                         oltm ror sa6h oompmf, 02
        to a0t a6 agent or sol f:
after 6uoh oertit&daW of author&Q 8h8ll hav0 besn 666062-
led or ??evoksd.
Hon. !&mvln Hall, Fag6 2



include anyone bringing fire or oaeualty insuranoe buslnes6
into the offloe of a licensed fire and casualty recording
  ent upon whloh he aooepts COik~&6km6,    This i6 the situa-
7
t on kmoribed by you in your letter. ~~%lole 5002a, Ver-
non's Annotated Civil Statutes, was originally emoted by the
4&d Legislature in 1931, and provides, In part, in eeotlon 1
thamof, as rollawsr
          "~UratlOe egeIIt6,56 that t6l%IiS dSfi.IWd
     ia the laws of the state, shall for the s"t'pge
     Oi this aOt be divided illtotwo Ola66es       .
          ~&lo16 S062a, supra regulate6 the llosnsin$ of
loaal reoora    ageuts and 601~01tcr6 to represent insumnoe
companies, seotlon 12 thereor, in part, read-   a6 follow6:
     the l;g   gvislon    of  this  act 6hal.lapply to
                 uranoe   busin      or the life 6eprt-
     mentoftheoomputfes        engagedtbsreip,* * =.
          Ln 1955, there wa6 emoted by the 45rd I..@alatur6,
what is,now rrtlole 5OS8b. Vernon's Annotated Olvil Statutes,
whlcrh arnpngother things regulated the liOen6ing af     Otlt6
for Ike insuranoe 6ompapies, aooident lnsursnoe oompaiif es,
et%?< It is Si@IifiOa& that at the tbie OS the eMOt!fmnt Of
this statute regulatingthe lio~aing of 1iSe insUrarrOeagents,
there had already bean emoted ths above statute regulatlw
the lieenslingof ixu3ur6noeagents , other tharrthose pertaipLng
to the Xii6 i~6UXaIlO0bu6iae66.
           It 1s.deemed tmneoessary  to set out in full these
respeotlre statutory enaotments. suf?i6e it to point out, a6
       zed ln your letter that the statutes enumerate oertaln
                     llo6ns&g l.lfe health and aooLdent agents
                    qualitioatlons ior the iioenalag of fire and
oasualty agents and solloitora. we ea.80point out that 6inOe
the original enaotment of these statutes, there have b6i?nsub-
SOqWlt  61566&Wilt6  thW6t0,  whioh, hoWeVer, d0 net in slnyrrirae
affeot the question Submitted by you.
          These statutes e~ldenoe a olear lee;islatlveintent
to requlre both the licensing of life insui%noe agent6 and
fire and oaaualty oompanp agentS. Art1616 SO&k, 6upra spe-
oirioally excepts Uite inauranoe agents W3m it6 op6ratLm.
hxtlole SQS8b, supra, by its term6 applies only to "an agent
for a life insuranoe oompany, aaaldent insuraues
life and accident, health and aoefdent, or life,
aeoident iaeuranoe company, er assoalatlan, or organtoa~on,
loaal mutual ala a66oolatlon, OF statewide n&u&X a66eaiation,
6olioiting or writ&g lwburanoe in the stat6 bi Texa6, a6 the
                                                              892




Hon. Marvin Hall, Page 9



term 'agent* is elsewhere defined in the law."
          You are thersiow respeotfully advlaed that it
is the 0 iniOn of this departmnt that the lloeme Issued
by the 1pie ln6uranoe departmnt   of the Boar% of Imur-
an06 Co~1~&66loncws,would not authorize the agent holding
euoh lloen6a to al60 aot a6 agent, a6 that term 16 defined
pnrci;;e   SO58, supra, for rire or OaStIaltyln6uraaoe
            Aooordlngly, wider the faots a6 ret out In ppur
letter, wi an6wer yaw? queatfon in the negatiw.
                                      Yours very truly




                                  m
                                             Fnt*a. Fanning
                                                   MldStadi




       ATTORNEY G